                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Norfolk Division



FELIPE FRANCO,#1099251,

       Petitioner,

        V.                                            CIVIL ACTION NO. 2:18cv00638

HAROLD W.CLARKE,Director,
Virginia Department of Corrections,

       Respondent.


                                         FINAL ORDER


       Before the Court is a Petition for a Writ of Habeas Corpus filed pursuant to 28 U.S.C. §

2254, ECF No. 1, and the Respondent's Motion to Dismiss. ECF No. 13. In his Petition, the pro

se Petitioner alleges violations of his constitutional rights in relation to his convictions in the

Circuit Court for the County of Arlington for Conspiracy to Distribute Cocaine and Distribution

of Cocaine, which resulted in a twenty-seven (27) year sentence of active incarceration in the

Virginia state penitentiary.

       The Petition was referred to a United States Magistrate Judge for report and

recommendation pursuant to the provisions of28 U.S.C. § 636(b)(1)(B) and(C)and Local Civil

Rule 72 of the Rules ofthe United States District Court for the Eastern District of Virginia. The

Magistrate Judge's Amended Report and Recommendation filed December 9, 2019, recommends

dismissal of the Petition without prejudice. ECF No. 23. On December 5, 2019, the Petitioner

timely filed objections to the Report and Recommendation.' The Respondent has not responded


^ By Order dated December 31, 2019,the Court determined Petitioner's Objection to the original Report
and Recommendation as timely and as applicable to the Amended Report and Recommendation. ECF No.
24.
to the Petitioner's objections and the time to do so has expired.

       The Court, having reviewed the record and examined the objections filed by Petitioner to

the Report and Recommendation, and having made de novo findings with respect to the portions

objected to, does hereby ADOPT and APPROVE the findings and recommendations set forth in

the Amended Report and Recommendation filed December 9, 2019. It is, therefore, ORDERED

that the Respondent's Motion to Dismiss, EOF No. 13, be GRANTED, and that the Petition,

EOF No. 1, be DENIED and DISMISSED WITHOUT PREJUDICE.                               It is further

ORDERED thatjudgment be entered in favor ofthe Respondent.

               Finding that the procedural basis for dismissal of Petitioner's § 2254 petition is

not debatable, and alternatively finding that Petitioner has not made a "substantial showing ofthe

denial of a constitutional right," a certificate of appealability is DENIED. 28 U.S.C. § 2253(c);

see Rules Gov. § 2254 Cases in U.S. Dist. Cts. 11(a); Miller-El v. Cockrell, 537 U.S. 322, 335-

38(2003); Slack v. McDaniel,529 U.S. 473,483-85 (2000).

       Petitioner is ADVISED that because a certificate of appealability is denied by this Court,

he may seek a certificate from the United States Court of Appeals for the Fourth Circuit. Fed.

Rule App. Proc. 22(b); Rules Gov. § 2254 Cases in U.S. Dist. Cts. 11(a). If Petitioner intends to

seek a certificate of appealability from the Fourth Circuit, he must do so within thirty (30) days

from the date of this Order. Petitioner may seek such a certificate by filing a written notice of

appeal with the Clerk of the United States District Court, United States Courthouse, 600 Granby

Street, Norfolk, Virginia 23510.

       The Clerk shall forward a copy of this Final Order to Petitioner and to counsel of record

for the Respondent.
       It is so ORDERED.



                               Raymond A.,
                               United States District Judge
                               RAYMOND A. JACKSON
                           UNITED STATES DISTRICT JUDGE

Norfolk, Virginia
January 0 ,2020
